DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, 7-11, 14-16 and 22-28 are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608).  The examiner is using Erbe (US 2017/0115008) as an English language equivalent for Erbe (WO 2015/185608).  
With respect to the limitations of claim 1, Libman teaches a system (Figs 1, 3, 6 apparatus 100, 0055) for a preparation of at least one food product (object 11, fish 1621, potatoes 1622, salad 1623, 0054, 0134), comprising a cooking chamber (Figs 1, 3, 6, oven, chamber, cavity 10, 0058, 0134) for the preparation of the food product, an object detection device (Fig 6, camera 1610, 0130) for an automatic determination of input parameters (Fig 14, step 2190, 0195, 0197, 0205, EM application to the energy application zone may be automatically controlled based on the identification of the object or a portion thereof, in step 2190) of the food product, a control unit (Fig 6, processor 1680, 0142), which determines cooking data based upon the input parameters (0195, Fig 14, step 2190, 0205), an energy unit (Figs 2A, 3, radiating elements 16, 18, 2018, 0059, 0120) to perform an energy supply specific to the food product into the cooking chamber dependent upon the cooking data (0195, 0205), the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a ceiling (Fig 2A, resonator 10 having top, bottom and side walls, 0059, rectangular cavity), the energy unit is arranged in the ceiling (radiating elements 16, 18) or in the bottom of the cooking device; the cooking data determines a preparation provision for cooking the food product (0205, data stored in a lookup table can be used as a basis for processing the object with EM energy. For example, the 
Libman discloses the claimed invention except for explicitly showing the object detection device comprises a light source for illumination of the cooking chamber.
However, Erbe discloses the object detection device (Fig 3, camera 2, 0046)  comprises a light source (Fig 3, light pattern projector 1, 0046) for illumination of the cooking chamber and explicitly showing the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a ceiling (Fig 3, cooking chamber 6, having top, bottom and side walls, 0054) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman having an object detection device and cooking chamber with the object detection device comprises a light source for illumination of the cooking chamber and the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a ceiling of Erbe for the purpose of providing a known light source that provides a illumination pattern in the cooking chamber that enhances the image capturing functions 
With respect to the limitations of claims 2, 4, 5, 7, 8, 9, 10, 11, 14, 15 and 16,  Libman teaches the input parameter is at least one food product parameter selected from a group consisting of: size (0171), weight (0199), type (0195), quantity (0195), temperature (0196), position (0171), in the cooking chamber; the system is a cooking device (apparatus 100), which comprises at least the cooking chamber (oven, chamber, cavity 10) or the energy unit (radiating elements 16, 18, , 2018) or the object detection (camera 1610); the object detection comprises at least one camera (camera 1610), by means of which at least one input parameter is determined; the object detection (camera 1610) comprises at least the control unit (Fig 6, processor 1680, 0142) or a device for measuring said at least one input parameter; the object detection is formed in such a way that the object detection determines the weight via the determined input parameters (0199, weighting device, weight sensor); the device is a scale (0199, weighting device, weight sensor); a database is provided, from which functional data for determining the cooking data (0195, 0198, 0201, 0205, lookup table) readable by the control unit, or from which cooking data readable by the control unit; the cooking device comprises walls (Figs 2A, 3, walls of cavity 10, 0059), which delimit the cooking chamber; the energy element is formed as an antenna (0055, 0067, radiating elements, antennas), by means of which energy as a high-frequency radiation (Fig 1, electromagnetic energy application subsystem 96, 0055) are emitted into the cooking chamber; the antennas are formed in such a way that they are controlled individually, so that a plurality of cooking chamber zones are created in the cooking chamber (0112, 
With respect to the limitations of claim 22, Libman teaches a method of operating a system (Figs 1, 3, 6 apparatus 100, 0055) for a preparation of at least one food product (object 11, fish 1621, potatoes 1622, salad 1623, 0054, 0134) located in a cooking chamber (Figs 1, 3, 6, oven, chamber, cavity 10, 0058, 0134), comprising an object detection device (Fig 6, camera 1610, 0130) which automatically determines input parameters (0191, an apparatus and method for automatic identification of the object, optionally together with automatic control of the energy application to the energy application zone; 0195, in a third stage, the processor may identify the items as three potatoes and one turnip; based on the energy absorption values and the acquired image. The processor may further adjust the EM application to cook each of the three potatoes with a first amount of EM energy and the turnip with a second amount of EM energy, based on a third lookup table, storing amounts of energy associated with different food items) of the food product, a control unit (Fig 6, processor 1680, 0142) which determines cooking data based upon the input parameters (Fig 14, step 2190, 0195, 0197, 0205, EM application to the energy application zone may be automatically controlled based on the identification of the object or a portion thereof, in step 2190), an energy unit (Figs 2A, 3, radiating elements 16, 18, 2018, 0059, 0120) which supplies energy specific to the food product into the cooking chamber dependent upon the cooking data (0195, 0205), the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a ceiling (Fig 2A, resonator 10 having top, bottom and side walls, 0059, rectangular cavity), the energy unit is 
Libman discloses the claimed invention except for explicitly showing the object detection device comprises a light source for illumination of the cooking chamber. 
However, Erbe discloses the object detection device (Fig 3, camera 2, 0046)  comprises a light source (Fig 3, light pattern projector 1, 0046) for illumination of the cooking chamber and explicitly showing the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a ceiling (Fig 3, cooking chamber 6, having top, bottom and side walls, 0054) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman having an object detection device and cooking chamber with the object detection device comprises a light source for illumination of the cooking chamber and the cooking device comprises walls which define the cooking chamber, the walls include a bottom, side walls and a 
With respect to the limitations of claims 23, 24, 25, 26, 27 and 28, Libman teaches the input parameter is at least one of food product parameter of a group consisting of: size (0171), weight (0199), type (0195), quantity (0195), temperature (0196), position (0171), in the cooking chamber, the cooking data determines a preparation provision for cooking the food product, the cooking data is at least one parameter of a group consisting of: cooking duration (0120, time duration for supplying to the radiating elements the energy at each MSE), cooking temperature (0200, 0204, desired final temperature); a database comprises functional data, which are at least partially in correlation with the input parameters, at least input parameters or cooking data is/are determined from the functional data (0193, 0195, 0201, 0205, lookup table); the object detection determines at least the input parameters type (0195) or size (0171) of the food product, and the input parameter weight (0199) is calculated in consideration of functional data; the object detection at least determines or measures at least the input parameters type (0195) or size (0171) or weight (0199) of the food product; the energy unit comprises a plurality of energy elements (Figs 2A, 3, radiating elements 16, 18, 2018), so that energy is continuously supplied to the cooking chamber (10), energy is supplied to the cooking chamber in such a way, dependent upon at least the input parameters or the cooking data, that multiple cooking chamber zones are created, which is operated with different cooking data (0112, 0121, 0126); the object detection 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of in view of Erbe (WO 2015/185608) as applied to claims 1 and 5, further in view of Rober (US 2015/0289324).
With respect to the limitations of claim 6, Libman discloses the claimed invention except for multiple cameras are provided.  However, Rober discloses multiple cameras (Fig 2, thermal imaging cameras 62, 64, 66, 0031) are provided is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe having a camera system with the camera system being multiple cameras of Rober for the purpose of providing a known multiple camera system that is capable of providing heat maps of the food items being cooked whereby a controller adjusts a cooking parameter based on the heat map (0015, 0031, 0044).

Claims 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) as applied to claim 1, further in view of Seddik (US 2016/0192446)
With respect to the limitations of claims 12 and 13, Libman teaches the energy unit is arranged in at least one wall, the energy unit comprises a plurality of energy elements (Figs 2A, 3, radiating elements 16, 18, 2018 located in chamber wall).  Libman in view of Erbe discloses the claimed invention except for the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, the planar energy unit corresponds to at least 80% of the dimension of the at least one wall. 
However, Seddik discloses the energy elements are arranged in such a way that a planar energy unit results (Fig 9, array antennas 82, 0029); the planar energy unit (82) is adjusted to the dimensions of the at least one wall (top wall), in which or on which the energy unit is arranged, the planar energy unit (82) corresponds to almost 50% of the dimension of the at least one wall is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman having a plurality of energy elements with the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to the dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to almost 50% of the dimension of the at least one wall of Seddik for the purpose of providing a known antenna array configuration that allows heat to be directed to multiple spots to be able to reach all areas of the food (0029).  
Libman in view of Seddik discloses the claimed invention except for the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable planar energy unit coverage conditions involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 17, Libman in view of Erbe discloses the claimed invention except for a cloud is provided, which comprises at least database or the control unit.  However, Seddik discloses a cloud is provided, which comprises at least the database (0021, 0045, this data can be obtained from a database stored within the oven's memory or from an online database through an internet capable oven) or the control unit is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe having a database with a cloud is provided, which comprises at least the database or the control unit of Seddik for the purpose of providing a known configuration for retrieving and storing data on an online database (0021, 0045).
With respect to the limitations of claim 19, Libman in view of Erbe discloses the claimed invention except for the object detection is a mobile object detection device, by means of which at least partially input parameters can be determined outside the 

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) as applied to claim 1, further in view of Luckhardt (WO 2016/034295).  The examiner is using Luckhardt (US 2017/0208652) as an English language equivalent for Luckhardt (WO 2016/034295).  
With respect to the limitations of claim 18, Libman in view of Erbe discloses the claimed invention except for the object detection is effected outside the cooking chamber.  However, Luckhardt discloses the object detection (Fig 1, camera 18, 0042, 0044) is effected outside the cooking chamber (Fig 1, cooking chamber 12, 0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to adapt the cooking system of Libman in view of Erbe having an object detection with the objection detection is effected outside the cooking chamber of Luckhardt for the purpose of locating the object detection in a known location that does not require any additional thermal insulation or cooling (0016).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) as applied to claim 1, further in view of Guo (CN101504158).  An English machine translation of Guo (CN101504158) is provided with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 20, Libman in view of Erbe discloses the claimed invention except for the object detection comprises a light source for illumination of the cooking chamber.  However, Gou discloses the object detection (Fig 4, camera 406, Pg 12, Par 1) comprises a light source for illumination (Abstract, Pg 12, Pars 3, 4, illumination light source) of the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe having an object detection with the object detection comprises a light source for illumination of the 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) as applied to claim 1, further in view of Beifuss (WO 2015/185632).  The examiner is using Beifuss (US 2017/0188416) as an English language equivalent for Beifuss (WO 2015/185632).  
With respect to the limitations of claim 21, Libman in view of Erbe discloses the claimed invention except for a thermal insulation is provided between the object detection and the cooking chamber.  However, Beifuss discloses a thermal insulation (Figs 1, 2, glass pane 13, 0053) is provided between the object detection (camera 2, 0053) and the cooking chamber (chamber 4, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe having a camera system with a thermal insulation is provided between the object detection and the cooking chamber of Beifuss for the purpose of providing a known viewing window configuration that allows a camera to observe the food treatment chamber (Abstract).

To the degree that it can be argued that Libman in view of Erbe fails to discloses the limitations of claims 1 and 22 directed to “the cooking data determines a preparation provision for cooking the food product, wherein the cooking data comprises the following parameters: cooking duration, cooking temperature, the preparation provision 
Claim 1-5, 7-11, 14-16 and 22-28 are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) and Denker (US 2018/0324908).
With respect to the limitations of claims 1-5, 7-11, 14-16 and 22-28, Libman in view of Erbe discloses the claimed limitations as set forth in the rejection of claims 1-5, 7-11, 14-16 and 22-28 as set forth above, except for explicitly showing the cooking data determines a preparation provision for cooking the food product, wherein the cooking data comprises the following parameters: cooking duration, cooking temperature, the preparation provision for cooking the food product located in the cooking chamber is automatically used.
However, Denker discloses the cooking data determines a preparation provision for cooking the food product (Fig 4, step 402, 0091), the cooking data comprises the following parameters: cooking duration (0092, 0093, time lapsed, heat duration), cooking temperature (0092, temperature within the cooking appliance, temperature within the edible substance), the preparation provision for cooking the food product located in the cooking chamber is automatically used (0073, automated or semi-automated operations of the cooking appliance 200) is known in the art.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the food preparation system and method of Libman in view of Erbe having a controller that determines cooking data based upon the input parameter silent to the recited cooking data and parameters with the cooking data 

Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of in view of Erbe (WO 2015/185608) and Denker (US 2018/03244908) as applied to claims 1 and 5, further in view of Rober (US 2015/0289324).
With respect to the limitations of claim 6, Libman discloses the claimed invention except for multiple cameras are provided.  However, Rober discloses multiple cameras (Fig 2, thermal imaging cameras 62, 64, 66, 0031) are provided is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having a camera system with the camera system being multiple cameras of Rober for the purpose of providing a known multiple camera system that is capable of providing heat maps of the food items being cooked whereby a controller adjusts a cooking parameter based on the heat map (0015, 0031, 0044).

Claims 12, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) and Denker (US 2018/0324908) as applied to claim 1, further in view of Seddik (US 2016/0192446)
With respect to the limitations of claims 12 and 13, Libman teaches the energy unit is arranged in at least one wall, the energy unit comprises a plurality of energy elements (Figs 2A, 3, radiating elements 16, 18, 2018 located in chamber wall).  Libman in view of Erbe discloses the claimed invention except for the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, the planar energy unit corresponds to at least 80% of the dimension of the at least one wall. 
However, Seddik discloses the energy elements are arranged in such a way that a planar energy unit results (Fig 9, array antennas 82, 0029); the planar energy unit (82) is adjusted to the dimensions of the at least one wall (top wall), in which or on which the energy unit is arranged, the planar energy unit (82) corresponds to almost 50% of the dimension of the at least one wall is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having a plurality of energy elements with the energy elements are arranged in such a way that a planar energy unit results; the planar energy unit is adjusted to the dimensions of the at least one wall, in which or on which the energy unit is arranged, the planar energy unit corresponds to almost 50% of the dimension of the at least one wall of Seddik for the purpose of providing a known antenna array configuration that allows heat to be directed to multiple spots to be able to reach all areas of the food (0029).  
Libman in view of Seddik and Denker discloses the claimed invention except for the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the planar energy unit corresponds to at least 50% of the dimension of the at least one wall, preferably the planar energy unit corresponds to at least 80% of the dimension of the at least one wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable planar energy unit coverage conditions involves only routine skill in the art (see MPEP 2144.04).
With respect to the limitations of claim 17, Libman in view of Erbe and Denker discloses the claimed invention except for a cloud is provided, which comprises at least database or the control unit.  However, Seddik discloses a cloud is provided, which comprises at least the database (0021, 0045, this data can be obtained from a database stored within the oven's memory or from an online database through an internet capable oven) or the control unit is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having a database with a cloud is provided, which comprises at least the database or the control unit of Seddik for the purpose of providing a known configuration for retrieving and storing data on an online database (0021, 0045).
With respect to the limitations of claim 19, Libman in view of Erbe in view of Denker discloses the claimed invention except for the object detection is a mobile object 

Claim 18 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) and Denker (US 2018/0324908) as applied to claim 1, further in view of Luckhardt (WO 2016/034295). 
With respect to the limitations of claim 18, Libman in view of Erbe and Denker discloses the claimed invention except for the object detection is effected outside the cooking chamber.  However, Luckhardt discloses the object detection (Fig 1, camera 18, 0042, 0044) is effected outside the cooking chamber (Fig 1, cooking chamber 12, 0043) is known in the art.  It would have been obvious for one having ordinary skill in the art before the filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having an object detection with the objection detection is effected outside the cooking chamber of Luckhardt for the purpose of locating the object detection in a known location that does not require any additional thermal insulation or cooling (0016).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) and Denker (US 2018/0324908) as applied to claim 1, further in view of Guo (CN101504158).
With respect to the limitations of claim 20, Libman in view of Erbe and Denker discloses the claimed invention except for the object detection comprises a light source for illumination of the cooking chamber.  However, Gou discloses the object detection (Fig 4, camera 406, Pg 12, Par 1) comprises a light source for illumination (Abstract, Pg 12, Pars 3, 4, illumination light source) of the cooking chamber is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having an object detection with the object detection comprises a light source for 

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Libman (US 2013/0306627) in view of Erbe (WO 2015/185608) and Denker (US 2018/0324908) as applied to claim 1, further in view of Beifuss (WO 2015/185632). 
With respect to the limitations of claim 21, Libman in view of Erbe and Denker discloses the claimed invention except for a thermal insulation is provided between the object detection and the cooking chamber.  However, Beifuss discloses a thermal insulation (Figs 1, 2, glass pane 13, 0053) is provided between the object detection (camera 2, 0053) and the cooking chamber (chamber 4, 0053) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the cooking system of Libman in view of Erbe and Denker having a camera system with a thermal insulation is provided between the object detection and the cooking chamber of Beifuss for the purpose of providing a known viewing window configuration that allows a camera to observe the food treatment chamber (Abstract).

Response to Amendments
Claims 1 and 22 have been amended.
Claims 1, 2 and 4-28 are pending.

Response to Arguments
The applicant has stated on page 9 of the Remarks that object detection, control unit and energy unit are to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant’s arguments filed 11/25/2020 with respect to claims 1, 2 and 4-28 have been considered but are not persuasive.
The applicant has argued on pages 8-10 about claims 1 and 22 that Libman in view of Erbe fails to disclose the amended claim limitations of “the cooking data determines a preparation provision for cooking the food product, wherein the cooking data comprises the following parameters: cooking duration, cooking temperature, the preparation provision for cooking the food product located in the cooking chamber is automatically used”, the examiner respectfully disagrees as set forth in the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/21/2020